    Case: 1:20-cv-03233 Document #: 28 Filed: 04/15/21 Page 1 of 5 PageID #:1013




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GYNETH MARIE N.,                             )
                                             )       No. 20 C 3233
       Plaintiff,                            )
                                             )       Magistrate Judge M. David Weisman
       v.                                    )
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
       Defendant.                            )

                         MEMORANDUM OPINION AND ORDER

       Gyneth Marie N. appeals the Commissioner’s decision denying her application for Social

Security benefits. For the reasons set forth below, the Court reverses the Commissioner’s decision.



                                          Background

       On July 14, 2016, plaintiff filed an application for benefits, which was denied initially, on

reconsideration, and after a hearing. (R. 14-26, 85, 97.) The Appeals Council declined review (R.

1-3), leaving the ALJ’s decision as the final decision of the Commissioner reviewable by this Court

pursuant to 42 U.S.C. § 405(g). See Villano v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).



                                           Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,
    Case: 1:20-cv-03233 Document #: 28 Filed: 04/15/21 Page 2 of 5 PageID #:1014




it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002) (citation omitted).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§ 404.1520(a). The Commissioner must consider whether: (1) the claimant has performed any

substantial gainful activity during the period for which she claims disability; (2) the claimant has

a severe impairment or combination of impairments; (3) the claimant’s impairment meets or equals

any listed impairment; (4) the claimant retains the residual functional capacity to perform her past

relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001). The

claimant bears the burden of proof at steps one through four. 20 C.F.R. § 404.1560(c)(2);

Zurawski, 245 F.3d at 886. If that burden is met, at step five, the burden shifts to the Commissioner

to establish that the claimant is capable of performing work existing in significant numbers in the

national economy. 20 C.F.R. § 404.1560(c)(2).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the alleged disability onset date. (R. 16.) At step two, the ALJ determined that plaintiff had

the severe impairments of “obesity, depression, anxiety, degenerative disc disease with

radiculopathy, and dysfunction of the left knee status post-surgical intervention.” (Id.) At step

three, the ALJ found that plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments. (R. 17.) At step four, the



                                                 2
    Case: 1:20-cv-03233 Document #: 28 Filed: 04/15/21 Page 3 of 5 PageID #:1015




ALJ found that plaintiff is unable to perform any past relevant work but has the RFC to perform

light work with certain exceptions, and thus she is not disabled. (R. 19-26.)

       The ALJ gave “[l]ittle weight” to the opinion of plaintiff’s therapist, Wende Pannell, which

plaintiff contends was error. (See R. 23.) Among other things, Pannell said that plaintiff “cannot

satisfactorily perform” the following activities “independently, appropriately, effectively and on a

sustained basis in a regular work setting:” (1) maintain attention for a two-hour period; (2)

maintain regular attendance and punctuality; (3) complete a normal workday and workweek

without interruption from psychological symptoms; (4) perform at a consistent pace without an

unreasonable number of rest periods; (5) respond appropriately to changes in work setting; and (6)

understand, remember, and carry out detailed instructions. (R. 395-96.) Moreover, Pannell said

plaintiff was extremely limited in activities of daily living, maintaining social functioning, and

maintaining concentration, persistent or pace and would have four or more episodes of

decompensation in a year. (R. 397.)

       The ALJ said Pannell’s findings:

       [A]re inconsistent with the overall medical evidence of record. For example, the
       claimant has not been hospitalized nor experienced hallucinations due to her mental
       impairments. She reported some relief from symptoms with medication. Physician
       notes provide that there was improvement in her anxiety and depression symptoms
       as of August 2016. The claimant also refused more advanced mental health care in
       September 2016. During her consultative examination in October 2016, the
       claimant’s concentration and attention appeared to be within normal limits, in that
       she remained on task without re-direction or reminding throughout the
       examination. . . . Her general fund of knowledge appeared to be grossly intact. The
       claimant’s judgment appeared to be grossly appropriate. . . . [Thus,] the evidence
       suggests that the claimant is less limited than [Pannell] previously determined.

(R. 23) (citations omitted).

        The ALJ’s conclusion that Pannell’s opinion is inconsistent with the overall medical

evidence is based primarily on records from the summer and fall of 2016, a year before Pannell


                                                 3
    Case: 1:20-cv-03233 Document #: 28 Filed: 04/15/21 Page 4 of 5 PageID #:1016




issued her opinion on September 13, 2017 and almost three years before the ALJ rendered his

decision. (See R. 26, 399.) However, the ALJ fails to address a wealth of contrary evidence that

pre- and post-dates Pannell’s opinion. (See, e.g., R. 48, 51 (plaintiff testifying that she does not

“have the ambition to get dressed,” and on some days she does not get up at all); R. 387 (9/29/16

doctor’s notes indicating that anxiety and depression medications were not working); R. 500

(8/5/16 doctor’s notes stating that depression and anxiety medications “[do not] help much”); R.

514 (6/15/16 doctor’s notes saying same); R. 522 (5/4/16 doctor’s notes stating same); R. 737

(8/18/17 assessment stating that “[c]lient reports her symptoms include stomach pains from

anxiety, loneliness, insomnia, hopelessness, isolation, low self-esteem, lack of internal motivation,

racing thoughts and lose [sic] of appetite,” “she has not been able to keep a job due [sic] lack of

motivation and panic attacks while at work,” and “at her recent psychiatric appointment all of her

medication dosages were increased due to lack of improvement”); R. 761 (4/3/17 assessment

stating that plaintiff “struggles with anxiety, paranoia and depression”); R. 765 (9/21/18

assessment stating that plaintiff “continu[es] to struggle with . . . symptoms of depression and over

all mood and still [has] difficulty with being motivated for daily hygiene”); R. 770 (notes of

2/27/18 psychiatric visit stating that plaintiff “does not feel Prozac helps her,” [s]leep is poor,”

[a]ppetite is very poor,” [e]nergy is poor,” “[n]o motivation”); R. 774 (8/27/18 therapy notes

stating that the doctor changed plaintiff’s medications and she was now “more depressed, crying

and sleeping all the time”); R. 776 (6/19/18 therapy notes stating that plaintiff “feel[s] so down

and overwhelmed and . . . [has] no motivation to even take a shower”); R. 778 (notes from 2/27/18

therapy reporting that plaintiff said: “I am feeling so depressed, I am not showering, sleeping or

eating.”); R. 779 (1/22/18 therapy notes reporting that plaintiff said: “I am so depressed and I

can’t get up to do anything. I just want to lie around and do nothing.”); R. 785 (therapy notes



                                                 4
    Case: 1:20-cv-03233 Document #: 28 Filed: 04/15/21 Page 5 of 5 PageID #:1017




dated 7/25/17 stating: “I am feeling so depressed. . . . I am just feeling awful.”); R. 786 (therapy

notes dated 6/27/17: “I am feeling angry, alone and overwhelmed.”); R. 787 (therapy notes dated

5/31/17 stating: “I am feeling very stressed now that I have a whole new bunch of people in my

house and they are all problematic.”); R. 794 (therapy notes dated 10/17/16 stating: “I am so

depressed and in so much pain.”).) Though “[a]n ALJ need not mention every piece of medical

evidence in her opinion, . . . she cannot ignore a line of evidence contrary to her conclusion.”

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). That is precisely what the ALJ did here.

Thus, the case must be remanded for a reassessment of the medical evidence.



                                           Conclusion

       For the reasons set forth above, the Court reverses the Commissioner’s decision, grants

plaintiff’s motion for summary judgment [20], denies the Commissioner’s motion for summary

judgment [24], and pursuant to the fourth sentence of 42 U.S.C. § 405(g), remands this case for

further proceedings consistent with this Order.

SO ORDERED.                                   ENTERED: April 15, 2021




                                              ________________________________
                                              M. David Weisman
                                              United States Magistrate Judge




                                                  5
